Case 5:20-cv-01561-JGB-SK Document 3 Filed 08/13/20 Page lof1 Page ID#:72

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No.  5:20-cv-01561-JGB (SK) Date August 13, 2020

 

 

Title Jesse Ramirez v. R. Eisher

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE TIMELINESS

In August 2020, Petitioner filed a petition under 28 U.S.C. § 2254, challenging his 2014
sentence for sexual battery and lewd act on a child under the age of 14. (ECF 1 at 2). On its
face, the petition is untimely and subject to summary dismissal. Petitioner was sentenced in
March 2014 but filed no appeal. (ECF 1 at 5). So his conviction became final 60 days later in
May 2014. See Cal. Rules of Court 8.308(a); Stancle v. Clay, 692 F.3d 948, 951 (9th Cir.
2012). From then, without any statutory or equitable tolling, Petitioner had one year—until
May 2015—+to file a timely federal petition. See 28 U.S.C. § 2244(d)(1)(A). Yet, as noted, his
petition was not filed until August 2020. No statutory tolling appears available because
Petitioner did not file his first state habeas petition until March 2019 (ECF 1 at 6, 59)—nearly
four years after the statute of limitations had already expired. See 28 U.S.C. § 2244(d)(2);
Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). Nor does there appear any basis for
equitable tolling, which is Petitioner’s burden to prove. See Stancle, 692 F.3d at 953.

THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before September
14, 2020 why this action should not be dismissed for untimeliness. If Petitioner no longer
wishes to pursue this action, he may voluntarily dismiss the action using the attached Notice of
Voluntary Dismissal Form CV-09. See Fed. R. Civ. P. 41(a). But if Petitioner files no
notice of voluntary dismissal or timely response to this order explaining how his
claims are timely, the Court may also recommend involuntary dismissal of the
petition for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
